Case 4:18-cv-00826-ALM Document 6 Filed 01/31/19 Page 1 of 8 PageID #: 16




                      UNITED STATES DISTRICT COURT
                          Eastern District of Texas
                                       Sherman Division

     David Mack,                               §
                                               §
                          Plaintiff,           §
                                               § CA No.: 4:18-cv-826-ALM
                                               §
     v.                                        §
                                               §
     Direct Recovery Services, LLC, and        §
     Elle Gusman, individually                 §
                                               §
                          Defendants.


            PLAINTIFF DAVID MACK’S FIRST AMENDED ORIGINAL COMPLAINT


    1. Nature of the Action

          1.1. David Mack (“Plaintiff”) brings this action under the Fair Debt Collection

              Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) to obtain statutory

              damages, actual damages and other relief for the Defendants’ violation of

              the FDCPA.

          1.2. The FDCPA is a strict liability statute that creates specific requirements

              debt collectors must follow. Picht v. Jon R. Hawks, Ltd., 236 F.3d 446, 451

              (8th Cir. 2001).




    _______________________________________________________________________________
                             Plaintiff’s First Amended Complaint
                                             Page | 1
Case 4:18-cv-00826-ALM Document 6 Filed 01/31/19 Page 2 of 8 PageID #: 17




    2. Parties

       2.1. Plaintiff is a resident of the State of Texas and this District. Plaintiff is a

           consumer under 15 U.S.C. § 1692a(3).

       2.2. Direct Recovery Services, LLC (“DRS”) is a foreign limited liability

           company registered in Texas that is engaged in the business of collecting

           consumer debts in the Eastern District of Texas. The principal purpose of

           DRS’ business is the collection of consumer debts. DRS is a “debt

           collector” as defined by 15 U.S.C. § 1692a(6). DRS regularly collects or

           attempts to collect, directly or indirectly, debts owed or due or asserted to

           be owed or due another.

       2.3. Elle Gusman (“Gusman”), is a natural person and is the owner of DRS.

       2.4. Gusman uses interstate commerce and the mails in a business the principal

           purpose of which is the collection of debts. Gusman regularly collects or

           attempts to collect, directly and/or indirectly, debts owed or due or

           asserted to be owed or due another. Gusman is a “debt collector” as that

           term is defined by 15 U.S.C. § 1692a(6).

       2.5. Gusman (a) created the collection policies and procedures used by DRS

           and its employees and/or agents, in connection with their common efforts

           to collect consumer debts, (b) managed or otherwise controlled the daily

           collection operations of DRS, (c) oversaw the application of the collection


    _______________________________________________________________________________
                             Plaintiff’s First Amended Complaint
                                             Page | 2
Case 4:18-cv-00826-ALM Document 6 Filed 01/31/19 Page 3 of 8 PageID #: 18




           policies and procedures used by DRS and its employees and/or agents, (d)

           drafted, created, approved and ratified the tactics and scripts used by DRS

           and its employees and/or agents to collect debts from consumers, including

           the tactics and scripts that were used to attempt to collect an alleged debt

           from Plaintiff as alleged in this complaint, (e) ratified the unlawful debt

           collection practices and procedures used by DRS and its employees and/or

           agents in connection with their common efforts to collect consumer debts,

           and (f) had knowledge of, approved, participated in, and ratified the

           unlawful debt collection practices used by DRS and its employees and/or

           agents in attempts to collect an alleged debt from Plaintiff as alleged in this

           complaint.

       2.6. Gusman directly and indirectly participated in the unlawful debt collection

           practices to collect an alleged debt from Plaintiff that are described in this

           Complaint.

    3. Jurisdiction and Venue

       3.1. Jurisdiction of this Court is pursuant to 15 U.S.C. § 1692k(d), 28 U.S.C. §§

           1331 and 1337(a).

       3.2. Venue in the Eastern District of Texas is proper under 28 U.S.C. § 1391(b)-

           (c) and because the acts and transactions occurred here and DRS transacts

           business here.


    _______________________________________________________________________________
                             Plaintiff’s First Amended Complaint
                                             Page | 3
Case 4:18-cv-00826-ALM Document 6 Filed 01/31/19 Page 4 of 8 PageID #: 19




    4. Article III Standing

       4.1. Plaintiff has Article III standing for his claim under the FDCPA. Spokeo,

           Inc., v. Thomas Robins, 136 S. Ct. 1540 (2016). By not being provided the

           required information, Plaintiff suffered the following injuries:

           4.1.1.An informational harm (lack of receipt of creditor/debt information)

                the FDCPA was designed to protect and provide;

           4.1.2. Anxiety and distress as a result of not receiving the required written

                notice;

           4.1.3. Plaintiff has not been afforded the opportunity to challenge the

                creditor's debt information;

           4.1.4. Plaintiff was exposed to a real risk of financial harm by being

                potentially coerced into paying a debt which he did not owe. The lack

                of information provided by DRS caused this risk of financial harm. See

                Sayles v. Advanced Recovery Sys., Inc., 865 F.3d 246, 250 (5th Cir.

                2017); and

           4.1.5. Plaintiff’s right to information is a substantive right not merely

                procedural.

    5. Factual Allegations

       5.1. DRS provides receivable management services, including the collection of

           alleged debts on a nationwide basis.


    _______________________________________________________________________________
                             Plaintiff’s First Amended Complaint
                                             Page | 4
Case 4:18-cv-00826-ALM Document 6 Filed 01/31/19 Page 5 of 8 PageID #: 20




       5.2. A principal purpose of DRS’ businesses is the collection of debts allegedly

           owed to third parties.

       5.3. DRS regularly collects, or attempts to collect, debts allegedly owed to third

           parties.

       5.4. During the course of its attempts to collect debts allegedly owed to third

           parties, DRS sends to alleged debtors bills, statements, and/or other

           correspondence, via the mail and/or electronic mail, and initiates contact

           with alleged debtors via various means of telecommunication, such as by

           telephone and facsimile.

       5.5. DRS acted through its agents, employees, officers, members, directors,

           heirs, successors, assigns, principals, trustees, sureties, subrogees,

           representatives, and insurers.

       5.6. DRS’ agents, employees, officers, members, directors, and representatives

           were working within the course and scope of their employment when taking

           the actions stated herein.

       5.7. On May 29, 2018 at approximately 3:48 pm DRS robodialed/called Plaintiff

           from telephone number 218-215-2362 and left a pre-recorded voice

           massage in connection with DRS’ attempt to collect a debt from Plaintiff.

           The telephone call was the initial communication between Plaintiff and

           DRS in connection with the collection of the alleged debt.


    _______________________________________________________________________________
                             Plaintiff’s First Amended Complaint
                                             Page | 5
Case 4:18-cv-00826-ALM Document 6 Filed 01/31/19 Page 6 of 8 PageID #: 21




       5.8. During the message the Plaintiff’s name was stated three times.

       5.9. 15 U.S.C. § 1692g mandates that DRS send Plaintiff a written notice

           following that phone call advising Plaintiff of certain items.

       5.10. The written notice must advise Plaintiff of:

           (1) the amount of the debt;

           (2) the name of the creditor to whom the debt is owed;

           (3) a statement that unless the consumer, within thirty days after receipt of
               the notice, disputes the validity of the debt, or any portion thereof, the
               debt will be assumed to be valid by the debt collector;

           (4) a statement that if the consumer notifies the debt collector in writing
               within the thirty-day period that the debt, or any portion thereof, is
               disputed, the debt collector will obtain verification of the debt or a copy
               of a judgment against the consumer and a copy of such verification or
               judgment will be mailed to the consumer by the debt collector; and

           (5) a statement that, upon the consumer’s written request within the
               thirty-day period, the debt collector will provide the consumer with the
               name and address of the original creditor, if different from the current
               creditor.

       5.11.Neither DRS nor Gusman sent the required written notice within the five

           days and it has not been sent at all.

 6. Count One: Violation of the FDCPA by DRS and Gusman

       6.1. Plaintiff incorporates the allegations from all previous paragraphs as if fully

           set forth herein.

       6.2. DRS’ and Gusman’s violation of the FDCPA includes, but is not limited to

           the following:

    _______________________________________________________________________________
                             Plaintiff’s First Amended Complaint
                                             Page | 6
Case 4:18-cv-00826-ALM Document 6 Filed 01/31/19 Page 7 of 8 PageID #: 22




           6.2.1. In violation of 15 U.S.C. § 1692g(a), DRS and Gusman did not send

                the required written notice.

       6.3. Under 15 USC § 1692k, DRS’ and Gusman’s violation of the FDCPA

           render them liable to Plaintiff for statutory damages, costs, and reasonable

           attorney's fees.

    7. Relief Requested

       7.1. WHEREFORE, the Plaintiff prays that this Court:

           7.1.1. Declare that DRS’ and Gusman’s actions violate the FDCPA.

           7.1.2. Enter judgment in favor of Plaintiff and against DRS and Gusman,

                jointly and severally, for statutory damages, costs, and reasonable

                attorneys' fees as provided by 15 U.S.C. § 1692k(a).

           7.1.3. Grant such further relief as deemed just.




    _______________________________________________________________________________
                             Plaintiff’s First Amended Complaint
                                             Page | 7
Case 4:18-cv-00826-ALM Document 6 Filed 01/31/19 Page 8 of 8 PageID #: 23




                                    Respectfully submitted:

                                    By:     /s/ Chris R. Miltenberger
                                            Chris R. Miltenberger
                                            Texas State Bar Number 14171200

                                            Designated as Lead Attorney

                                    The Law Office of Chris R. Miltenberger,
                                    PLLC

                                    1360 N. White Chapel, Suite 200
                                    Southlake, Texas 76092
                                    817-416-5060 (office)
                                    817-416-5062 (fax)
                                    chris@crmlawpractice.com

                                    Attorney for Plaintiff


                                 Certificate of Service

            The undersigned certifies that on January 31, 2019, the foregoing document
    was filed electronically through the Court’s CM/ECF system in compliance with
    the Local Rules. Defendants have not yet appeared.

                                           By:     /s/ Chris R. Miltenberger
                                                    Chris R. Miltenberger




    _______________________________________________________________________________
                             Plaintiff’s First Amended Complaint
                                             Page | 8
